FILED:   July 25, 2002

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-4571
                               (CR-01-455)



In Re:   Zacarias Moussaoui,


                                                             Petitioner.




                                O R D E R



     The petition for emergency issuance of extraordinary writs

of mandamus, prohibition and injunction is denied.

     Entered at the direction of Judge Wilkins with the

concurrence of Judge Williams.     Judge Gregory concurs in part and

dissents in part.

                                  For the Court



                                  /s/ Patricia S. Connor

                                             Clerk
     GREGORY, Circuit Judge, concurring in part and dissenting in

part:

     I agree that we should deny all relief requested in the

petition for extraordinary writs, with the exception of Mr.

Freeman’s request to meet with Mr. Moussaoui at the detention

center prior to Mr. Moussaoui’s attempt to enter a guilty plea.

     The district court’s only stated reason for denying Mr.

Freeman’s request to meet with Mr. Moussaoui was Mr. Freeman’s

failure to seek admittance to the Eastern District of Virginia

pro hac vice by June 28, 2002.   Failure to be admitted pro hac

vice, in and of itself, is insufficient to deny an accused access

to meet with an attorney prior to entering a plea.   Mr. Freeman

was granted access to Mr. Moussaoui in May.    There may be other

reasons now why Mr. Freeman should be denied access to Mr.

Moussaoui, and the district court should consider any other

relevant reasons, but mere failure to comply with local rules

regarding court appearances is insufficient.